DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan 02/15/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2018, 11/13/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings filed on 07/18/2018 are accepted by the examiner.
Allowable Subject Matter
Claims 1-4 are allowed.
As of claim 1, the closest prior art Shiina et al. (US 20150042564 A1) teaches a projector 100 is provided with a lamp 1, a color wheel 2, a rod integrator 3, a condenser lens 4, a TIR (Total Internal Reflection) prism 5, a DMD 6, a projection lens 7, a magnification correction optical system 10, and an imaging element 11. The TIR prism 5 is configured by a first prism 5a and a second prism 5b, and a reflective surface is formed on a border of the two prisms. Incident light from the condenser lens 4 with respect to this reflective surface provided inside the TIR prism 5 has an incident angle which is equal to or more than a critical angle, and is therefore totally reflected to be 
0.85×Cg<G<1.15×Cg  (1)
(0.1×T/P−0.1)<S<(0.4×T/P+0.1)  (2)
(0.25−0.07×F)<S<(1−0.2×F)  (3) where, assuming that a plane including a principal ray of illumination light immediately before becoming incident on the center of the image 
Cg=arcsin(1/N)−(R−arcsin(1/(2F)))/N, N represents a d-line refractive index of a prism through which the image light passes, R represents an angle (in degrees) on the reference plane between a principal ray of illumination light immediately before becoming incident on the center of the image display surface and a principal ray of the image light immediately after being reflected on the center of the image display surface, F represents a minimum F-number of the projection optical system, G represents an angle (in degrees) of an air gap with respect to a plane perpendicular to a principal ray of the image light emitted from the center of the image display surface, T represents an air-gap thickness (in mm), P represents a distance (in mm) between centers of micromirror surfaces located adjacent to each other, and S represents a shading ratio constituting the noncircular aperture of the aperture stop (S=[a width of the shade portion in a radial direction of the segment]/[a radius of the circular aperture]), wherein S>0.
Claim 2 is allowed as being dependent on claim 1.
As of claim 3, the closest prior art Shiina et al. (US 20150042564 A1) teaches a projector 100 is provided with a lamp 1, a color wheel 2, a rod integrator 3, a condenser lens 4, a TIR (Total Internal Reflection) prism 5, a DMD 6, a projection lens 7, a magnification correction optical system 10, and an imaging element 11. The TIR prism 5 is configured by a first prism 5a and a second prism 5b, and a reflective surface is formed on a border of the two prisms. Incident light from the condenser lens 4 with 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Kato et al. (US 20100118213 A1) teaches a device includes a light source 1, a reflection-type light valve 9 that controls a traveling direction of exiting light based on an input signal, an illumination optical system 2, 3, 4, 6a that focuses light from the light source on the reflection-type light valve as illumination light, a projection lens 10 that projects exiting light from the reflection-type light valve, a first diaphragm 7 provided at a position of a pupil of the illumination optical system so as to block a part of the light from the light source, and a second diaphragm 8 provided at a position of the pupil of the projection lens so as to block a part of the exiting light from the reflection-type light valve. A part of the illumination light reflected from a surface of the reflection-type light valve to be incident on a pupil of the projection lens as unnecessary light is blocked by a combination of the first diaphragm and the second diaphragm. The light shielding region of the first diaphragm corresponds to a divided region on an outer peripheral side between divided regions obtained by dividing the region of the pupil of the illumination 
- Prior Art Sawai (US 20170010459 A1) teaches a reflection-type image display for use in an image projection apparatus, when normal vectors of a pixel reflection surface in image display and non-display states are VA and VB, respectively, a Y axis is set in a normal direction of an image display surface with the pixel center as an origin, an X axis is set in a direction perpendicular to the Y axis and the normal vector VA, and a projection of the vector VB onto an XY plane is vb, the projection vb is at a predetermined angle not parallel to the Y axis, and among projections of illumination light incident on the pixel reflection surfaces onto the XY plane, a projection forming a maximum angle with respect to the Y axis exists only on a side with respect to the Y axis where a region in which the projection vb exists lies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882